Notice of Allowability
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on January 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,678,444 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Matthew Frontz, Reg. No. 65,198 on February 3, 2021.

The application is amended as follows:


IN THE CLAIMS:

1. (Previously Presented) A computer-implemented method for optimizing a Serverless Computing (SLC) workflow, comprising: 
receiving a SLC job comprising a plurality of SLC tasks, each of the plurality of SLC tasks in a first format of a first type; 
executing at least one of the plurality of SLC tasks in the SLC job to determine at least one metric for the plurality of SLC tasks; 
comparing the at least one metric with a predetermined threshold; 
in response to the at least one metric exceeding the predetermined threshold, converting at least one SLC task of the plurality of SLC tasks to a second format of a second type, wherein the second type is different than the first type; and 
processing, in pipelines, the SLC job as a combination of the plurality of SLC tasks in the second format and in the first format.

2. (Previously Presented) The computer-implemented method of claim 1, wherein the converting comprises automatically converting the at least one of the plurality of SLC tasks to the second format, wherein the second format of the second type is a Distributed Computing Framework (DCF) format.

3. (Original) The computer-implemented method of claim 2, wherein automatically converting the at least one of the plurality of SLC tasks to the DCF format further comprises: 
performing a map reduce function on the at least one of plurality of SLC tasks.

4. (Original) The computer-implemented method of claim 1, wherein at least one metric includes a latency metric determined based on a time period required to execute the plurality of SLC tasks.



6. (Previously Presented) The computer-implemented method of claim 1, wherein the converting further comprises: 
comparing a latency metric to a predetermined latency threshold; and 
converting the at least one of the plurality of SLC tasks to the second format when the latency metric exceeds the predetermined latency threshold, wherein the second format of the second type is a Distributed Computing Framework (DCF) format.

7. (Currently Amended) The computer-implemented method of claim 1, wherein the converting further comprises: 
comparing a throughput metric to a predetermined throughput threshold; and 
converting the at least one of the plurality of SLC tasks to the second format 

8. (Previously Presented) At least one non-transitory media containing instructions, which when executed by at least one processor, cause the at least one processor to: 
receive a Serverless Computing (SLC) job comprising a plurality of SLC tasks, each of the plurality of SLC tasks in a first format of a first type; 
execute at least one of the plurality of SLC tasks in the SLC job to determine at least one metric for the plurality of SLC tasks; 
compare the at least one metric with a predetermined threshold; 
in response to the at least one metric exceeding the predetermined threshold, convert at least one SLC task of the plurality of SLC tasks to a second format of a second type, wherein the second type is different than the first type; and 
process, in pipelines, the SLC job as a combination of the plurality of SLC tasks in the second format and in the first format.



10. (Original) The at least one non-transitory media of claim 9, storing further instructions, which when executed by the at least one processor causes the at least one processor to: 
perform a map reduce function on the at least one of the plurality of SLC tasks.

11. (Original) The at least one non-transitory media of claim 8, wherein at least one metric includes a latency metric determined based on a time period required to execute the plurality of SLC tasks.

12. (Original) The at least one non-transitory media of claim 8, wherein the at least one metric is a throughput metric determined based on a frequency that the plurality of SLC tasks are triggered.

13. (Previously Presented) The at least one non-transitory media of claim 8, storing further instructions, which when executed by the at least one processor causes the at least one processor to: 
compare a latency metric to a predetermined latency threshold; and 
convert the at least one of the plurality of SLC tasks to the second format when the latency metric exceeds the predetermined latency threshold, wherein the second format of the second type is a Distributed Computing Framework (DCF) format.

14. (Previously Presented) The at least one non-transitory media of claim 8, storing further instructions, which when executed by the at least one processor causes the at least one processor to: 
compare a throughput metric to a predetermined throughput threshold; and 


15. (Previously Presented) A system, comprising: 
at least one processor; and 
at least one non-transitory memory containing instructions, which when executed by the at least one processor, causes the at least one processor to: 
receive a Serverless Computing (SLC) job comprising a plurality of SLC tasks, each of the plurality of SLC tasks in a first format of a first type; 
execute at least one of the plurality of SLC tasks in the SLC job to determine at least one metric for the plurality of SLC tasks; 
compare the at least one metric with a predetermined threshold; 
in response to the at least one metric exceeding the predetermined threshold, convert at least one SLC task of the plurality of SLC tasks to a second format of a second type, wherein the second type is different than the first type; and 
process, in pipelines, the SLC job as a combination of the plurality of SLC tasks in the second format and in the first format.

16. (Previously Presented) The system of claim 15, further comprising instructions, which when executed by the at least one processor, causes the at least one processor to: 
perform a map reduce function on the at least one of the plurality of SLC tasks.

17. (Original) The system of claim 15, wherein at least one metric includes a latency metric determined based on a time period required to execute the plurality of SLC tasks.

18. (Original) The system of claim 15, wherein the at least one metric is a throughput metric determined based on a frequency that the plurality of SLC tasks are triggered.

19. (Previously Presented) The system of claim 15, further comprising instructions, which when executed by the at least one processor, causes the at least one processor to: 

convert the at least one of the plurality of SLC tasks to the second format when the latency metric exceeds the predetermined latency threshold, wherein the second format of the second type is a Distributed Computing Framework (DCF) format.

20. (Currently Amended) The system of claim 15, further comprising instructions, which when executed by the at least one processor, causes the at least one processor to: 
compare a throughput metric to a predetermined throughput threshold; and 
convert the at least one of the plurality of SLC tasks to the second format 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Menon et al. US Patent Publication No. 2013/0110943 teaches receiving a plurality of tasks in a first format (para. [0102] execute task); executing at least one of the plurality of tasks to determine at least one metric for the plurality of tasks (para. [0103] task engine is able to do this based on the task performance metrics collected from each task run); comparing the at least one metric with a predetermined threshold; and converting at least one of the plurality of tasks to a second format based on the at least one metric (para. [0103] detect long-running tasks and hung tasks.  if the task is performing a heavy operation with regard to time taken and if the task can be split into chunks (sub tasks), then the task engine can distribute such chunks). 
Singhvi et al. US Patent Publication No. 2019/0149480 teaches receiving a serverless job comprising a plurality of tasks (claim 7.  request specifies a predefined workflow of tasks which are performed by the one or more serverless computing instances.  para. [0012] tasks performed by serverless computing instances sequentially and/or in parallel).
Vadapandeshwara et al. US Patent Publication No. 2019/0303207 teaches processing, in pipelines, a combination of a plurality of tasks (para. [0054] execution of sub-pipelines 620 in a synchronous or asynchronous manner, such as for parallel execution of tasks.  execution pipeline 605 creates and controls multiple execution pipelines as the sub-pipelines 620 to execute a plurality of tasks.  execution pipeline 605 assigns subsets of the plurality of tasks to each sub-pipeline).
However, the prior art of record do not teach in whole or make obvious: in response to the at least one metric exceeding the predetermined threshold, converting at least one SLC task of the plurality of SLC tasks to a second format of a second type, wherein the second type is different than the first type; and processing, in pipelines, the SLC job as a combination of the plurality of SLC tasks in the second format and in the first format.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445